1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 NEW MEXICO CORRECTIONS
 8 DEPARTMENT,

 9          Plaintiff-Appellee,

10 v.                                                           NO. 29,973

11 WILLIAM MCGHEE,

12          Defendant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
14 Violet Otero, District Judge

15 Peggy A. Bowen
16 Santa Fe, NM

17 for Appellee

18 Michael J. Doyle
19 Los Lunas, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 FRY, Chief Judge.

23          Summary dismissal was proposed for the reasons stated in the calendar notice.

24 No memorandum opposing summary dismissal has been filed, and the time for doing

25 so has expired. DISMISSED.
2
1     IT IS SO ORDERED.



2
3                           CYNTHIA A. FRY, Judge

4 WE CONCUR:


5
6 MICHAEL D. BUSTAMANTE, Judge



7
8 MICHAEL E. VIGIL, Judge




                                 3